                                                                                           9/30/18
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Harrisonburg Division

ALLA Z.,                                       )
               Plaintiff,                      )       Civil Action No. 5:17-cv-00061
                                               )
v.                                             )       MEMORANDUM OPINION
                                               )
NANCY A. BERRYHILL, Acting                     )
Commissioner of Social Security,               )       By:     Joel C. Hoppe
             Defendant.                        )               United States Magistrate Judge

       Plaintiff Alla Z., appearing pro se, asks this Court to review the Acting Commissioner of

Social Security’s (“Commissioner”) final decision denying her application for disability

insurance benefits (“DIB”) under Title II of the Social Security Act (the “Act”), 42 U.S.C. §§

401–434. The case is before me by the parties’ consent under 28 U.S.C. § 636(c). ECF No. 4.

Having considered the administrative record, the parties’ briefs, and the applicable law, I find

that substantial evidence supports the Commissioner’s final decision.

                                       I. Standard of Review

       The Social Security Act authorizes this Court to review the Commissioner’s final

decision that a person is not entitled to disability benefits. 42 U.S.C. § 405(g); see also Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). The Court’s role, however, is limited—it may not

“reweigh conflicting evidence, make credibility determinations, or substitute [its] judgment” for

that of agency officials. Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012). Instead, a court

reviewing the merits of the Commissioner’s final decision asks only whether the Administrative

Law Judge (“ALJ”) applied the correct legal standards and whether substantial evidence supports

the ALJ’s factual findings. Meyer v. Astrue, 662 F.3d 700, 704 (4th Cir. 2011); see Riley v. Apfel,

88 F. Supp. 2d 572, 576 (W.D. Va. 2000) (citing Melkonyan v. Sullivan, 501 U.S. 89, 98–100

(1991)).

                                                   1
         “Substantial evidence” means “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). It is

“more than a mere scintilla” of evidence, id., but not necessarily “a large or considerable amount

of evidence,” Pierce v. Underwood, 487 U.S. 552, 565 (1988). Substantial evidence review takes

into account the entire record, and not just the evidence cited by the ALJ. See Universal Camera

Corp. v. NLRB, 340 U.S. 474, 487–89 (1951); Gordon v. Schweiker, 725 F.2d 231, 236 (4th Cir.

1984). Ultimately, this Court must affirm the ALJ’s factual findings if “conflicting evidence

allows reasonable minds to differ as to whether a claimant is disabled.” Johnson v. Barnhart, 434

F.3d 650, 653 (4th Cir. 2005) (per curiam) (quoting Craig v. Chater, 76 F.3d 585, 594 (4th Cir.

1996)). However, “[a] factual finding by the ALJ is not binding if it was reached by means of an

improper standard or misapplication of the law.” Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir.

1987).

         A person is “disabled” within the meaning of the Act if he or she is unable to engage in

“any substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); accord 20

C.F.R. § 404.1505(a). Social Security ALJs follow a five-step process to determine whether a

claimant is disabled. The ALJ asks, in sequence, whether the claimant (1) is working; (2) has a

severe impairment that satisfies the Act’s duration requirement; (3) has an impairment that meets

or equals an impairment listed in the Act’s regulations; (4) can return to his or her past relevant

work based on his or her residual functional capacity; and, if not (5) whether he or she can

perform other work. See Heckler v. Campbell, 461 U.S. 458, 460–62 (1983); Lewis v. Berryhill,

858 F.3d 858, 861 (4th Cir. 2017); 20 C.F.R. § 404.1520(a)(4). The claimant bears the burden of



                                                  2
proof through step four. Lewis, 858 F.3d at 861. At step five, the burden shifts to the agency to

prove that the claimant is not disabled. See id.

                                        II. Procedural History

        Alla Z. filed the underlying DIB application on January 7, 2013, at which time she was

forty-nine years old. Administrative Record (“R.”) 269, ECF No. 9. She alleged disability

beginning on January 2, 2013, based on fluid in her breasts, arthritis, and high blood pressure. R.

269, 273. Disability Determination Services (“DDS”), the state agency, denied her current claim

initially in July 2013, R. 140–49, and on reconsideration in July 2014, R. 150–64. On February

17, 2016, Alla Z., who spoke Russian, but could not speak English, R. 270, 272, appeared pro se

with an interpreter and testified at an administrative hearing before ALJ Mark A. O’Hara. See R.

108–39. A vocational expert (“VE”) also testified at this hearing. R. 131–38.

        The ALJ issued an unfavorable decision on April 7, 2016. See R. 64–88. He first found

that although Alla Z. had worked since her alleged onset of disability on January 7, 2013, that

work did not amount to substantial gainful activity. R. 66. At step two, the ALJ found that Alla

Z. had severe impairments of obesity, history of ventral hernia repair, history of arthroscopic

procedures on both knees, and history of breast cancer surgery. Id. All of her other conditions,

including anxiety and depression, were deemed non-severe medical impairments, R. 67–68, and

none of her severe impairments met or medically equaled any of the relevant Listings, R. 68–69.

        The ALJ Owen then addressed Alla Z.’s residual functional capacity (“RFC”) and found

that she could perform light work that involved no climbing ladders, ropes, or scaffolds and

occasional climbing ramps and stairs, stooping, kneeling, crouching, and crawling. 1 R. 68.


1
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of
objects weighing up to 10 pounds.” 20 C.F.R. § 404.1567(b). A person who can meet these modest lifting
requirements can perform light work only if he or she can also “do a good deal of walking or standing, or
do some pushing and pulling of arm or leg controls while sitting.” Hays v. Sullivan, 907 F.2d 1453, 1455
                                                    3
Considering this RFC and the testimony of the VE, the ALJ determined that Alla Z. could return

to her past relevant work as a warehouse worker as generally performed and, in the alternative,

could perform other light work that was widely available in the national and state economies,

including cleaner, marker, and packer. R. 86–87. The Appeals Council denied Alla Z.’s request

for review, R. 55–58, and this appeal followed.

                                             III. Discussion

        Alla Z. filed a letter brief explaining her position why the Commissioner’s final decision

is not supported by substantial evidence or why the decision otherwise should be reversed or the

case remanded. See Pl.’s Br., ECF No. 12; W.D. Va. Gen. R. 4(c). First, she challenges the

ALJ’s finding that her mental impairments were non-severe. Pl.’s Br. 3. She argues that her

depression and anxiety caused significant limitations in her ability to sleep, remember,

understand, focus, and respond to people, situations, and changes in the workplace. She also

contends that her mental impairments meet Listings 12.04 and 12.06. Second, Alla Z. argues that

she “perhaps” meets Listing 14.09 for arthritis. Id. Third, she challenges the ALJ’s RFC

determination as to her physical abilities. Id. at 2–3. She states that her chest pain and bilateral

knee pain restrict her ability to lift and stand to a degree greater than the light exertional

limitation assessed by the ALJ. See id.

A.      Alla Z.’s Mental Impairments

        Regarding the evidence of mental impairment, Alla Z. submitted several functional

reports and questionnaires to the state agency. In those submissions, she reported having

problems with her memory. R. 309. She also reported that she read daily, talked on the phone


n.1 (4th Cir. 1990). Light work typically requires a total of six hours of standing and walking during an
eight-hour workday. SSR 83-10, 1983 WL 31251, at *5–6 (Jan. 1, 1983); see Neal v. Astrue, Civ. No.
JKS-09-2316, 2010 WL 1759582, at *2 (D. Md. Apr. 29, 2010).


                                                     4
every day, went to church twice a week and the grocery store once a week. Additionally, she

could follow written and spoken instructions, and she got along with authority figures. She had

difficulty handling stress and changes in routine. R. 305.

       The medical records show that Alla Z. received treatment for depression and anxiety

from John D. Wenger, D.O., her primary care provider. At times she reported having insomnia,

but the medical records do not document other symptoms. Alla Z.’s treatment consisted solely of

prescriptions for citalopram and trazodone, which she said were helpful. See, e.g., R. 873, 911.

Her treatment records contain few mental exam findings, but when findings were recorded, they

showed that Alla Z. had a normal affect and mood and was fully oriented. R. 660–62, 664–66,

830–32, 873–75, 911–13. At the administrative hearing, Alla Z. testified that she had difficulty

sleeping. R. 127. She also had memory problems, but she had not yet discussed them with her

doctors. R. 128.

       At step two, the ALJ determines whether the claimant has a “severe” medically

determinable physical or mental impairment or combination of impairments. 20 C.F.R. §

404.1520(a)(4)(ii). An “impairment must result from anatomical, physiological, or psychological

abnormalities which can be shown by medically acceptable clinical and laboratory diagnostic

techniques. A physical or mental impairment must be established by medical evidence consisting

of signs, symptoms, and laboratory findings, not only by [a claimant’s] statement of symptoms.”

20 C.F.R. § 404.1508. An impairment or combination of impairments “is considered ‘severe’ if it

significantly limits an individual’s physical or mental abilities to do basic work activities.” SSR

96-3p, 1996 WL 374181, at *1 (July 2, 1996). Conversely, a medical impairment or combination

of impairments “can be considered as ‘not severe’ only if it is a slight abnormality which has

such a minimal effect on the individual,” Evans v. Heckler, 734 F.2d 1012, 1014 (4th Cir. 1984),



                                                 5
that it does not meaningfully disrupt his or her ability to perform basic work activities, SSR 96-

3p, 1996 WL 374181, at *2. See Felton-Miller v. Astrue, 459 F. App’x 226, 229–30 (4th Cir.

2011) (per curiam) (explaining that although step two involves “a threshold question” with a de

minimus severity requirement, “medical conditions alone do not entitle a claimant to disability

benefits; ‘[t]here must be a showing of related functional loss’” (quoting Gross v. Heckler, 785

F.2d 1163, 1166 (4th Cir. 1986))).

       The determination whether a medically determinable impairment is or is not severe

“requires a careful evaluation of the medical findings that describe the impairment(s) and an

informed judgment about the limitations and restrictions the impairment(s) and related

symptom(s) impose on the individual’s . . . ability to do basic work activities.” SSR 96-3p, 1996

WL 374181, at *2. Even when a medical impairment is properly found to be non-severe, the ALJ

still must consider the extent, if any, to which the impairment and any related symptoms impede

the claimant’s ability to perform more specific work-related functions under ordinary workplace

conditions. See 20 C.F.R. § 404.1545; SSR 96-8p, 1996 WL 374184, at *2–3, *5 (July 2, 1996).

       To evaluate the severity of a mental impairment, the Commissioner employs a “special

technique” described in 20 C.F.R. § 404.1520a. The Commissioner must rate the degree of a

claimant’s functional limitation in four areas: “[a]ctivities of daily living; social functioning;

concentration, persistence, or pace; and episodes of decompensation.” 20 C.F.R. §

404.1520a(c)(3) (2016). If a claimant’s limitations in the first three areas are “none” or “mild,”

and if the claimant has suffered no episodes of decompensation, the ALJ “will generally

conclude that [the claimant’s] impairment(s) is not severe, unless the evidence otherwise

indicates that there is more than a minimal limitation in [his or her] ability to do basic work

activities.” Id. § 404.1520a(d)(1). In applying this special technique, the ALJ must “consider all



                                                  6
relevant and available clinical signs and laboratory findings, the effects of [the claimant’s]

symptoms, and how [the claimant’s] functioning may be affected by factors including . . .

chronic mental disorders, structured settings, medication, and other treatment.” Id.

§ 404.1520a(c)(1).

       In assessing Alla Z.’s anxiety and depression at step two, the ALJ considered the DDS

psychologists’ analysis and opinion that these impairments caused mild limitation in

concentration, persistence, and pace and no limitation in activities of daily living or social

functioning. R. 67, 86 (citing R. 143, 158). He also noted that the DDS psychologists had

determined that Alla Z.’s mental impairments were non-severe and did not meet a listing. R. 67;

see R. 143–44, 158–59. The ALJ agreed with the DDS psychologists’ findings. R. 67, 86. He

echoed their finding that Alla Z. had not sought treatment from a mental health professional, but

had been prescribed medications by her general practitioner. R. 67; see R. 143, 158. Moreover,

in discussing the medical evidence, the ALJ identified the few instances where treatment notes

documented Alla Z.’s anxiety or depression and that the notes showed normal exam findings. R.

76–80, 82. He also reviewed Alla Z.’s functional reports, and he determined that the reported

activities and abilities showed no more than mild limitation. R. 67. The ALJ’s findings are all

amply supported by the record, and his findings support his determination that Alla Z.’s

depression and anxiety did not cause more than minimal functional limitation in her ability to

perform basic work activities. Thus, I find that substantial evidence supports the ALJ’s

determination that Alla Z. did not have a severe mental impairment. Furthermore, because a non-

severe impairment cannot meet a listing, see 20 C.F.R. § 404.1520(a)(4), (a)(4)(ii)–(iii)

(explaining that if the agency finds a person does not have a severe impairment, the agency does




                                                  7
not proceed to step three to assess whether the person meets a listing), I also reject Alla Z.’s

argument that she meets Listings 12.04 and 12.06 for anxiety and depression.

B.     Alla Z.’s Physical Impairments

       1.      Breast Cancer

       In May 2012, Alla Z. was diagnosed with breast cancer. R. 597–601. The following

month, she underwent surgery on her right breast to remove a mass. R. 582–83. She also

received radiation treatments through September 2012. R. 525–26, 569. At an appointment in

late June with a nurse practitioner, Alla Z. reported some “increased discomfort” doing daily

activities, but she experienced significant relief upon aspiration of a seroma. R. 572. Her medical

provider advised that she was expected to need additional aspirations and excused her from work

for one more week. Alla Z. was using ice and Tylenol, which she said helped to control her pain.

Id. In November, Alla Z. reported that she had returned to work and was experiencing some pain

in her right breast, but she had no arm swelling. R. 527. In December, Alla Z. again complained

of pain and swelling in her right breast. Heidi D. Rafferty, M.D., noted a seroma from which she

aspirated fluid, resulting in a decrease in pain and swelling. R. 522. In January 2013, Alla Z.

again had a seroma, which Dr. Rafferty aspirated. Dr. Rafferty explained that the seroma was a

normal consequence of surgery followed by radiation, and she expected that the amount of fluid

and discomfort would decrease over time. She scheduled a follow-up for April 2013 and

reminded Alla Z. that she could come to the clinic before her next appointment if the seroma

required aspiration. R. 520. In March 2014, Mary H. Witt, M.D., examined Alla Z. and noted

that she was doing well. She did have persistent seroma that had required drainage, providing

temporary relief. R. 744–45. Later that month Dr. Rafferty aspirated the seroma during a routine

six-month check up. R. 817. She found that Alla Z.’s extremities had normal range of motion,



                                                  8
strength, and stability with no pain. Dr. Rafferty recommended that Alla Z. return for a clinical

physical examination in six months and return for aspiration of the seroma as needed. R. 817–21.

       Alla Z. next sought treatment related to her breast cancer eighteen months later on

December 14, 2015. Alla Z. complained of pain in her right breast, especially with movement.

On examination, Dr. Witt observed a “fairly sizeable palpable movable mass” under the incision

on her right breast, and she noted that the size of the mass was stable from the last visit in March

2014. R. 1191. Dr. Witt wanted to order an ultrasound to evaluate her pain, but Alla Z. said she

did not have insurance, so she could not have one. Dr. Witt noted that Alla Z. had an application

for hospital assistance and if she received assistance, Alla Z. should call her to get the

mammogram scheduled. Dr. Witt scheduled her for follow-up appointment in six months. R.

1191–92. On a prescription pad, Dr. Witt also wrote, “Due to pain after surgery patient [is]

unable to lift [greater than ten pounds] or do repetitive activity with right arm.” R. 1212.

       2.      Abdominal Hernia

       On March 20, 2012, Alla Z. underwent an appendectomy, lysis of adhesions, and ventral

hernia repair. R. 632–34, 685. At a follow-up appointment in April, Thomas M. Oates, M.D.,

advised that she should continue to use an abdominal binder, lose weight, and avoid heavy lifting

for six weeks to limit risk of recurrence. R. 685–87. In May, she continued to complain of

incisional pain and said she had tried unsuccessfully to return to work. Dr. Oates opined that she

should stay out of work for a total of eight weeks. R. 681–83. In June, Dr. Oates detected another

hernia, but determined that Alla Z. should wait at least one year from her previous surgery to

have another hernia repair. R. 677–79. At a visit in early February 2013, Alla Z. complained of

abdominal pain. Dr. Oates noted, “[t]he patient as expected developed a recurrent hernia. She

remains obese and also is employed at Marshall’s distribution doing lifting of heavy boxes.” R.



                                                  9
672. Her symptoms were aggravated by lifting and standing. See id. Dr. Oates reported that Alla

Z. mentioned “that what she really wants is full disability.” Id. He “made clear that surgery was

not a path to a declaration of disability. Time off from work would be expected to be 6 weeks.”

R. 674.

          On February 18, Dr. Oates performed a hernia repair and installed mesh. Alla Z. was

admitted to the hospital for overnight observation and discharged the next day with instructions

to wear an abdominal binder on the lower part of her abdomen and not to resume work for at

least six weeks. R. 514–15. At a follow-up appointment on March 5, Dr. Oates found that Alla Z.

was doing well, and he again instructed that she stay off work for at least six “full weeks post

procedure.” R. 668–70. On April 24, Dr. Oates noted that Alla Z. had “mild tenderness” in her

left lower quadrant, but no palpable hernia. R. 907. He determined that her hernia had resolved

and she could “now resume work with 2 more weeks of light duty to recondition for full

activity.” Id. On April 30, she reported worsening abdominal pain, R. 896, but on May 30, Alla

Z. saw Dr. Oates, and she denied any discomfort at the hernia site, R. 887–90. In the medical

evidence presented to the ALJ, Alla Z. did not voice any other complaints of hernia-related pain

or problems.

          3.     Right and Left Knees

          On January 17, 2013, Alla Z. saw Alan J. Morgan, M.D., with complaints of “moderate-

severe” right knee pain that caused difficulty standing. R. 644. On examination, Dr. Morgan

noted normal findings, except positive Varus stress test and “exquisite tenderness over the right

lateral knee in the joint line.” R. 646. He was concerned about possible torn meniscus, and he

prescribed oxycodone and referred her for an X-ray and orthopedic evaluation. Id.




                                                 10
       On October 24, Mark E. Coggins, M.D., at RMH Orthopedic and Sports Medicine Clinic

(“RMH Orthopedic”), assessed Alla Z.’s complaints of lumbar spine and right knee discomfort.

R. 838. Examination of her lower extremities revealed full strength and normal sensation and

reflexes, but tenderness over the right knee lateral joint line. R. 844. An MRI of her lumbar spine

showed facet join arthropathy at L4-L5 and L5-S1 and disc narrowing at L3-L4. R. 742. X-rays

showed “mild to moderate” degenerative disc space narrowing at L3-L4 with lesser degeneration

at L2-L3 and L4-L5. R. 845. Dr. Coggins referred Alla Z. to physical therapy for her knee pain

and recommended weight loss and exercise for her back, but no other active treatment. Id. If the

therapy did not help her knee, he recommended MRI and referral to one of his associates. R.

838–46.

       On March 19, 2014, Alla Z. complained to Dr. Wenger that her right knee pain was

worsening. She reported that standing at work all day caused pain that was “unbearable at

times.” R. 830. He noted that she had been attending physical therapy, but did not have good

results. Id. He referred Alla Z. to an orthopedic doctor. R. 830–32. He restricted Alla Z.’s

activity to “light duty,” consisting of “no prolonged standing” and no lifting greater than fifteen

pounds. R. 1034. Dr. Wenger also completed a medical leave form on which he indicated that he

had advised Alla Z. to cease work as of March 19, 2014, because of chronic right knee pain and

referred her to an orthopedist. He further stated that she could return to work on June 18, 2014,

after her next appointment. R. 1033.

       On April 1, 2014, Alla Z. visited Benjamin I. Mwanika, D.O., at RMH Orthopedic. She

complained of right knee pain that began a year earlier and had recently intensified. Walking,

standing, and squatting made the pain worse. On examination of her right knee, Dr. Mwanika

found tenderness and positive McMurray’s, valgus stress, and varus stress tests, but no crepitus



                                                 11
or other abnormalities. R. 809–12. An X-Ray showed mild osteoarthritis. R. 982. Dr. Mwanika

administered a steroid injection, R. 812, and restricted her to lifting no more than fifteen pounds

until she was re-evaluated, R. 1032. Alla Z. followed up with Dr. Mwanika on April 29 and

reported no improvement. R. 1050. Concerned about a meniscal tear, he ordered an MRI. See R.

1049–53. The MRI showed medial and lateral menisci tears, marginal osteophytosis, preserved

patellofemoral compartment, and moderate joint effusion. R. 1109. Dr. Mwanika referred Alla Z.

to an orthopedic surgeon for assessment. R. 1044–48.

       On May 21, Chad J. Muxlow, D.O., at RMH Orthopedic, assessed Alla Z.’s right knee.

See R. 1038. He noted tenderness to palpation and positive McMurray’s test, but other testing

was stable or negative. R. 1041, 1043. X-rays of Alla Z.’s right knee showed no significant joint

space narrowing or arthritis. R. 1043. Dr. Muxlow reviewed the May 14 MRI results and

determined that they showed chondromalcia, or softening of the cartilage, Dorland’s Illustrated

Medical Dictionary 352 (32d ed. 2012). R. 1043. Dr. Muxlow noted that conservative treatment

had not relieved Alla Z.’s knee pain or mechanical symptoms. He offered her options of

arthroscopic surgery or continuing with conservative care in the form of icing, anti-inflammatory

medications, injections, and physical therapy, and she elected surgery. R. 1043.

       On June 19, 2014, Alla Z. had surgery for a right knee meniscus tear, and she was

discharged home in stable condition with instructions to bear weight as tolerated on the right

lower extremity. R. 1112–14. In November, Alla Z. was evaluated for bilateral knee pain and

administered cortisone injections. R. 1158. In early December, MRIs were obtained of both

knees. R. 1138–39. MRI of her right knee showed evidence of chondromalacia, but no recurrent

tear. R. 1139. MRI of her left knee showed medial and lateral meniscus tears. R. 1138. Alla Z.

described “some catching and sharp pain” in her left knee and dull, constant, aching pain in her



                                                12
right. R. 1158. On examination, she had some crepitus, tenderness, and positive McMurray’s

test. She said that anti-inflammatory medications, physical therapy, exercises, and cortisone

shots had not eliminated her pain. She decided to proceed with surgery. R. 1158–59.

       On December 29, Dr. Muxlow performed a meniscectomy to repair Alla Z.’s left knee

meniscus tear. She was discharged home in stable condition with instructions to ice and elevate

her knee. She could bear weight on her left leg as tolerated. R. 1143–45. Dr. Muxlow saw her on

January 6, 2015. He noted that she was using crutches and doing well, even though Alla Z. said

she had no significant improvement over the past few days. He referred her to physical therapy

and recommended that she continue to ice her knee and take pain medications, including

hydrocodone, as needed. R. 1184–85, 1187. On January 27, Alla Z. reported progress with pain

control, strength, and range of motion. Dr. Muxlow recommended that she continue with

physical therapy. He said she should remain off work at that time because she was “unable to

stand for extended periods,” R. 1182. See R. 1180–83. Dr. Muxlow saw Alla Z. again on

February 27. She was doing “okay” and still making progress on her left knee with physical

therapy and exercises. She did not complain about her right knee. He continued her anti-

inflammatory medications and physical therapy, and he provided a brace for added stability. Dr.

Muxlow noted that Alla Z. “desires to remain off work and she states she is unable to perform

her job duties with recurrent limitations of her knee. She was provided a work note today.” R.

1175–78.

       4.      State Agency Physicians’ Opinions

       In July 2013, Josephine Cader, M.D., reviewed Alla Z.’s medical records for the state

agency. Dr. Cader found Alla Z.’s hernia and malignant neoplasm of the breast to be severe

impairments. She determined that Alla Z. would need some time to recover from hernia repair



                                                13
surgery, citing her treating physician’s assessment that she would be out of work for six week.

Dr. Cader noted that otherwise she was doing well. Dr. Cader opined that Alla Z. could perform

light work, lifting twenty pound occasionally and ten pounds frequently. Additionally, she could

walk or stand and sit for six hours in an eight hour workday with normal breaks. Alla Z. could

occasionally climb ramps, stairs, ladders, ropes, and scaffolds; stoop; crouch; and crawl; and

frequently balance. R. 143–47.

       In July 2014, Robert McGuffin, M.D., conducted a reconsideration review. In particular,

he reviewed the records concerning Alla Z.’s right knee and torn meniscus. See R. 152–55. He

identified two additional severe impairments: degenerative disc disorder as well as osteoarthritis

and allied disorders. R. 158. He noted that her right knee did not have severe degenerative

changes, and he determined that she would recover from the meniscectomy and her condition

would improve to the extent that she could perform light work. Dr. McGuffin also took into

account Dr. Oates’s opinion that Alla Z. should stay out of work for six weeks after her hernia

repair and that she had no severe or recurrent findings relating to breast cancer. R. 157, 159. He

assessed the same restrictions as Dr. Cader, except that Alla Z. could balance occasionally. R.

157–62.

       5.      Alla Z.’s Statements

       In reports submitted to the state agency in 2013, Alla Z. reported that she made simple

meals, did light housework, shopped for groceries weekly, and went to church twice a week. She

could lift only five pounds, and she had to rest for fifteen minutes after walking for about six

minutes. R. 299–306, 337–44.

       At the administrative hearing in February 2016, Alla Z. testified with the assistance of a

Russian language interpreter. She testified that she was experiencing significant abdominal pain



                                                 14
from a recurring hernia. She explained that a hernia had developed through the mesh installed in

a previous surgery. An additional hernia repair had not been performed because she had lost her

insurance when she was terminated from her job. R. 118–19. Alla Z. last worked in March 2014,

but leading up to that date she had to “constantly” take medical leave for her various

impairments. R. 120. She had worked in a warehouse pricing and marking household items. R.

120–21. Her job required lifting of up to twenty pounds, but Alla Z. had trouble meeting these

demands because of her abdominal surgeries. R. 121, 123–24. She also had trouble standing at

work because of her knee surgeries. R. 121. After the knee surgeries, Alla Z. is able to walk, but

she still has knee pain. R. 125. The lump in her chest also caused significant pain when she used

her right arm to manipulate things or lift. R. 124. Additionally, she had arthritis in two fingers on

each hand that made manipulating things difficult, R. 125–26, and she had trouble sleeping and

remembering things, R. 127–28. On a typical day, she did home exercises for her abdomen and

legs, prepared simple meals, and shopped for groceries. R. 127–30. She had to lie down

repeatedly throughout the day. R. 128.

C.     RFC Determination

       Alla Z.’s other arguments challenge the ALJ’s RFC determination. A claimant’s RFC

represents her “maximum remaining ability to do sustained work activities in an ordinary work

setting on a regular and continuing basis” despite her medical impairments.” SSR 96-8p, 1996

WL 374184, at *2 (emphasis omitted); see 20 C.F.R. § 404.1545. It is a factual finding “made by

the Commissioner based on all the relevant evidence in the [claimant’s] record,” Felton-Miller,

459 F. App’x at 230–31, and it must reflect the combined functionally limiting effects of

impairments that are supported by the medical evidence or the claimant’s credible reports of pain

or other symptoms, see Mascio v. Colvin, 780 F.3d 632, 638–40 (4th Cir. 2015).



                                                 15
       The regulations set out a two-step process for ALJs to evaluate a claimant’s symptoms.

Lewis, 858 F.3d at 865–66; 20 C.F.R. § 404.1529. “First, the ALJ looks for objective medical

evidence showing a condition that could reasonably produce the alleged symptoms.” Lewis, 858

F.3d at 866. Second, assuming the claimant clears the first step, “the ALJ must evaluate the

intensity, persistence, and limiting effects of the claimant’s symptoms to determine the extent to

which they limit the claimant’s ability,” id., to work on a regular and continuing basis, see

Mascio, 780 F.3d at 639. “The second determination requires the ALJ to assess the credibility of

the claimant’s statements about symptoms and their functional effects,” Lewis, 858 F.3d at 866,

and articulate specific reasons for the weight assigned to those statements, Edwards v. Colvin,

No. 4:13cv1, 2013 WL 5720337, at *6 (W.D. Va. Oct. 21, 2013). When conducting this

evaluation, the ALJ must consider all the evidence in the record bearing on the claimant’s

allegations that she is disabled by pain or other symptoms caused by a medical impairment; he

cannot reject the claimant’s description of her symptoms “solely because the available objective

medical evidence does not substantiate” that description. 20 C.F.R. § 404.1529(c); see Hines,

453 F.3d at 565. The ALJ’s reasons for discounting a claimant’s complaints need only be legally

adequate and supported by substantial evidence in the record. Bishop v. Comm’r of Soc. Sec., 583

F. App’x 65, 68 (4th Cir. 2014) (per curiam) (citing Eldeco, Inc. v. NLRB, 132 F.3d 1007, 1011

(4th Cir. 1997)).

       The ALJ’s RFC assessment must “include a narrative discussion describing” how

medical facts and nonmedical evidence “support[] each conclusion,” Mascio, 780 F.3d at 636,

and explaining why the ALJ discounted any “obviously probative” evidence, Arnold v. Sec’y of

Health, Educ. & Welfare, 567 F.2d 258, 259 (4th Cir. 1977), that supported the individual’s

claim for disability benefits, Ezzell v. Berryhill, 688 F. App’x 199, 200 (4th Cir. 2017). This



                                                 16
discussion should “build an accurate and logical bridge from the evidence to [the ALJ’s]

conclusion,” Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016) (quoting Clifford v. Apfel, 227

F.3d 863, 872 (7th Cir. 2000)), that the claimant retains a certain ability to sustain work-related

activities, Mascio, 780 F.3d at 636–37. “In other words, the ALJ must both identify evidence that

supports his conclusion and build an accurate and logical bridge from that evidence to his

conclusion” that the claimant is not disabled. Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir.

2018) (alterations omitted).

       In assessing Alla Z.’s RFC, the ALJ reviewed her testimony at the administrative hearing

and her reports submitted to the state agency. R. 70–71. He found that her report of symptoms

and limitations was not consistent with the record, R. 71, which he discussed in significant detail,

see R. 71–83. His rationale for this credibility determination rested on a number of findings.

       First, he determined that Alla Z.’s treatment did not support the severity of her

symptoms. He acknowledged that she had undergone hernia repair surgery and bilateral knee

surgeries, but he found that those surgeries were effective in controlling her symptoms within

twelve months. R. 83; see Gross, 785 F.2d at 1166 (“If a symptom can be reasonably controlled

by medication or other treatment, it is not disabling.”). He then observed that her treatment had

otherwise been routine, conservative, and unremarkable, and it involved some lengthy gaps in

visits to providers. R. 83. As further explanation, he noted that Alla Z. had hernia repair surgery

in February 2013, and at the end of April, her doctor allowed her to resume work after two more

weeks at light duty. Cf. Justus v. Soc. Sec. Admin., No. 4:14cv45, 2015 WL 5510921, at *8

(W.D. Va. Sept. 17, 2015) (noting that “a treating physician’s failure to impose ‘symptom-

related functional limitations and restrictions’ can weigh against” the claimant’s statements

describing the intensity and limiting effects of the same symptoms (quoting 20 C.F.R. §



                                                 17
404.1529(c)(3)). Her last visit with Dr. Oates came a month later, and there were no additional

hernia-related follow-up appointments or complaints of abdominal pain. R. 83–84. As to her

knee problems, the ALJ noted that Alla Z. testified that she was able to walk. Additionally, by

February 2015, she was making progress with her left knee and she did not complain about her

right knee. Later in December 2015, she had a normal gait and physical exam. R. 84. As to her

chest pain from the seroma, the ALJ noted that her treatment had been sporadic and he found that

signs of tenderness did not suggest debilitating pain in light of the infrequent medical visits and

lack of pain medications. R. 84.

       The ALJ’s explanation is largely supported by the record. He acknowledged that Alla Z.

underwent surgeries for hernia and her knees. The recovery period from each of these surgeries

ranged from a few weeks to two months. After the recovery period from her hernia repair, Dr.

Oates opined that Alla Z. could return to her job at Marshall’s. He even noted that he expected

her hernia would reoccur, but he did not impose any permanent limitations on her functioning.

       He offered a similar reason for questioning the severity of Alla Z.’s complaints of right

breast pain and related right arm limitations. After surgery and radiation treatment, both of which

took place in 2012, Alla Z. was primarily treated for this impairment with aspirations of a seroma

on her right chest. Although those aspirations were performed a number of times from 2012 to

March 2014, Alla Z. did not seek additional treatment again until December 2015. As the ALJ

noted, her gap in treatment exceeded eighteen months. Moreover, her doctors treated the seroma

conservatively with aspirations when necessary, and they did not record any related signs or

observations suggesting any significant limitations.

       As to Alla Z.’s knee impairments, the ALJ noted that she experienced some pain, but he

also noted that she testified she was able to walk. R. 84. Although her testimony is lacking in



                                                 18
detail, it is consistent with other evidence that her knee problems were primarily related to the

torn meniscus in her knees, rather than significant degenerative changes, and that both of her

knees were repaired with surgery. The ALJ noted that Alla Z. experienced gradual improvement

in her right knee after surgery to the point that she did not complain about it in February 2015.

He noted similar progress with her left knee after surgery. Additionally, the ALJ relied on the

medical opinion of Dr. McGuffin that Alla Z.’s right knee would improve after surgery to the

point that she could do light work. Thus, for each of these impairments, I find that the ALJ’s

analysis of Alla Z.’s treatment and the signs and observations in her medical records support his

assessment that she did not have work-preclusive limitations.

       Second, the ALJ found that Alla Z.’s activities were inconsistent with complete disability

because she had worked since her alleged onset date. He previously noted that she testified to

working until March 2014. R. 70. This reason provides limited support for the ALJ’s decision.

The record documents that Alla Z. worked through March 2014, but she frequently missed work

to undergo and recover from medical procedures. Thus, although this evidence shows that she

was able to return to work at times, she did not work consistently after her alleged onset date.

       Third, the ALJ explained that although Alla Z. testified about having problems with

insomnia, memory, and handling objects because of arthritis, she did not report those symptoms

to medical providers as ongoing problems. R. 83; see Fluellen v. Colvin, No. 4:14cv30, 2015 WL

2238997, at *4 (W.D. Va. May 12, 2015) (affirming the ALJ’s adverse credibility determination

where the claimant’s medical record showed that she repeatedly either failed to report or

expressly denied the symptoms and limitations that she described in her hearing testimony). This

lack of reported symptoms or complaints of problems and isolated treatment provide support for




                                                 19
the ALJ’s finding that these conditions did not cause disabling symptoms. 2 Dunn v. Colvin, 607

F. App’x 264, 274–76 (4th Cir. 2015); Fluellen v. Colvin, No. 4:14cv30, 2015 WL 2238997, at

*4; see also Bishop, 583 F. App’x at 68 (affirming ALJ’s adverse credibility determination

where “the ALJ cited specific contradictory testimony and evidence in analyzing Bishop’s

credibility”).

        Accordingly, I find that the ALJ provided legitimate reasons supported by substantial

evidence for questioning the credibility of the severity of Alla Z.’s report of symptoms and

limitations.

        The ALJ also assessed a number of medical opinions. Medical opinions are statements

from “acceptable medical sources,” such as physicians, that reflect the source’s judgments about

the nature and severity of the claimant’s impairment, including his symptoms, diagnosis and

prognosis, functional limitations, and remaining abilities. 20 C.F.R. § 404.1527(a)(1). The ALJ

must adequately explain the weight afforded to each medical opinion in the claimant’s record,

taking into account relevant factors such as the nature and extent of the physician’s treatment

relationship with the claimant; how well the physician explained or supported the opinion; the

opinion’s consistency with the record as a whole; and whether the opinion pertains to the

physician’s area of specialty. Id. § 404.1527(c). Medical opinions from treating and examining


2
  Alla Z. asserts that she “perhaps” meets Listing 14.09 for inflammatory arthritis. A claimant’s severe
impairment meets a listing if it “satisfies all of the criteria of that listing, including any relevant criteria in
the introduction, and meets the [one-year] duration requirement.” 20 C.F.R. § 404.1525(c)(3); see also
Sullivan v. Zebley, 493 U.S. 521, 530 (1990) (holding that the claimant must prove that he meets all of a
listing’s criteria). A claimant who meets the medical criteria for a listing is presumed disabled regardless
of his or her vocational profile; thus, satisfying the criteria for a listing requires a claimant to demonstrate
more significant impairment than the baseline statutory disability standard of being unable to perform
“substantial gainful activity.” Zebley, 493 U.S. at 532. The single treatment note discussing Alla Z.’s
complaint of morning stiffness and pain in her hands and fingers and treatment with diclofenac, R. 911–
13, does not demonstrate any of the criteria necessary to meet the listing. See 20 C.F.R. pt. 404, subpt. P,
app 1 § 14.09 (2016).



                                                        20
physicians typically deserve more weight than those from non-examining sources, such as a

medical expert or the state agency medical reviewers. See Brown v. Comm’r of Soc. Sec., 873

F.3d 251, 268 (4th Cir. 2017); 20 C.F.R. § 404.1527(c).

       First, Dr. Oates kept Alla Z. out of work from February 18, 2013, the date of her hernia

repair surgery, until April 29, 2013, when he allowed her to resume work with a light duty

restriction for two weeks to recondition for full activity. The ALJ found that Dr. Oates’s opinion

indicated that Alla Z.’s limitations related to her hernia surgery would not last for a continuous

period of twelve months or more. R. 84. This determination was reasonable as Dr. Oates’s

opinion was limited in time and reflected functional restrictions that lasted not more than three

months. For similar reasons, the ALJ reasonably rejected an opinion from an unidentified source

that Alla Z. had a lifting restriction for two weeks. See R. 84–85.

       Second, on March 19, 2014, Dr. Wenger opined that Alla Z. was limited to light duty

with no prolonged standing or lifting greater than fifteen pounds. The ALJ questioned Dr.

Wenger’s opinion because his contemporaneous treatment notes show unremarkable exam

findings. An ALJ may reasonably question a treating physician’s opinion where it is inconsistent

with the physician’s own findings on examination. Additionally, on another form Dr. Wenger

opined that Alla Z. was to cease working on March 19 and not return to work until after her next

follow-up appointment on June 18. The ALJ observed that the record did not contain any notes

showing that Alla Z. followed up with Dr. Wenger on June 18 or at any other time. The ALJ

found that this second opinion was limited in time to three months; thus, he did not give it any

weight because it did not reflect an assessment of Alla Z.’s functional abilities for a continuous

period of twelve months or more. These findings are amply supported by the record and provide

legitimate reasons for discounting Dr. Wenger’s opinion. R. 85.



                                                 21
       Third, the ALJ evaluated the opinions of Drs. Mwanika and Muxlow. As the ALJ noted,

both of their opinions restricted Alla Z.’s functioning at different times because of her right and

left knee impairments. Dr. Mwanika limited Alla Z.’s lifting to no more than fifteen pounds until

she could be reevaluated. Dr. Muxlow documented that Alla Z. “desires to remain off work,” and

he provided her a work note. The ALJ accurately observed that neither opinion explicitly

attributed any limitation to a continuous period of twelve months. Accordingly, he gave their

opinions no weight because they did not address Alla Z.’s functional ability for a period of

twelve consecutive months. R. 85. The ALJ reasonably determined that the doctors’ opinions did

not cover a determinable amount of time. Furthermore, in other parts of his decision, the ALJ

explained that Alla Z.’s treatment and her doctors’ observations showed that her knee conditions

improved after her surgeries. The ALJ’s analysis is sufficient considering the lack of detail in

Drs. Mwanika and Muxlow’s opinions.

       Fourth, Dr. Witt opined that Alla Z. was unable to lift more than ten pounds with her

right arm because of pain related to her breast cancer, recurring seroma, and treatment. The ALJ

questioned this opinion, citing Alla Z.’s eighteen month gap in treatment and the fact that no pain

medications had been prescribed to address this impairment. He also noted that Dr. Witt’s

findings of a mass and tenderness in Alla Z.’s breast did not support her assessment of arm

restrictions. The ALJ also found that the longitudinal record, which he had previously discussed

at length and noted no exam findings showing right arm limitations, did not support Dr. Witt’s

lifting restriction. R. 85–86. Each of these reasons is supported by the record and provides a

legitimate basis to disregard Dr. Witt’s opinion.

       Lastly, the ALJ considered the opinions of the DDS physicians. They determined that

Alla Z. could perform light work with some additional postural limitations. The ALJ adopted



                                                 22
their opinions, finding them consistent with the treatment notes, imaging, and test results. The

ALJ thoroughly discussed this evidence in his lengthy, well-written opinion. The ALJ may rely

on a non-examining source’s medical opinion

       where that opinion has sufficient indicia of “supportability in the form of a high-
       quality explanation for the opinion and a significant amount of substantiating
       evidence, particularly medical signs and laboratory findings; consistency between
       the opinion and the record as a whole; and specialization in the subject matter of
       the opinion.”
Woods, 888 F.3d at 695 (quoting Brown, 873 F.3d at 268); see 20 C.F.R. § 404.1527(c)(3).

       Under this standard, the ALJ’s assessment of Dr. McGuffin’s opinion in particular is

supported by substantial evidence. In determining that Alla Z. could perform light work, Dr.

McGuffin noted that she had no severe or recurrent findings relating to breast cancer and Dr.

Oates kept her off work for six weeks after hernia repair. As to her right knee, he noted that she

did not have severe degenerative changes, and he opined that she would recover from right knee

surgery and her condition would improve so that she could perform light work. As the ALJ

noted, the record showed that Alla Z.’s right knee impairment improved after surgery. R. 84.

Although Dr. McGuffin did not review records of Alla Z.’s left knee surgery, the ALJ noted that

treatment records showed she continued to make progress after her surgery. Dr. McGuffin

offered a reasonable explanation of the limitations he determined were attributable to Alla Z.’s

impairments. The ALJ’s review of Dr. McGuffin’s opinion and his finding that the opinion was

consistent with the record as a whole provide legitimate grounds for the ALJ to rely on the

opinion of the non-examining DDS physician. A reviewing court “must defer to the ALJ’s

assignments of weight” among differing medical opinions unless his underlying findings or

rationale “are not supported by substantial evidence” in the record. Dunn, 607 F. App’x at 271;

see also Sharp v. Colvin, 660 F. App’x 251, 257 (4th Cir. 2016). Accordingly, I find that the

ALJ’s assessment of the medical opinions is supported by substantial evidence.

                                                23
          In sum, the ALJ’s assessment of the credibility of Alla Z.’s report of symptoms and

limitations and his analysis of the medical opinions provide substantial evidence for his

determination that she could perform light work.

C.        New Evidence

          Alla Z. submitted additional medical records to the Appeals Council, R. 1–52, and to this

Court with her brief, Pl.’s Br., Exs. A–D, ECF Nos. 12, 12-1 to 12-4. In deciding whether to

grant or deny review, the Appeals Council must consider any additional evidence that is new,

material, and related to the period on or before the date of the ALJ’s decision. 20 C.F.R. §

404.970(a)(5). “Evidence is ‘new’ if it is not duplicative or cumulative, and is material ‘if there

is a reasonable possibility that the new evidence would have changed the outcome.’” Davis v.

Barnhart, 392 F. Supp. 2d 747, 750 (W.D. Va. 2005) (quoting Wilkins v. Sec’y, Dep’t of Health

& Human Servs., 953 F.2d 93, 96 (4th Cir. 1991) (en banc)). The Appeals Council will then

grant review if it finds that “[t]he action, findings or conclusions of the [ALJ] are not supported

by substantial evidence,” 20 C.F.R. § 404.970(a)(3), including any additional evidence that it

was required to consider.

          Here, the Appeals Council reviewed the medical records submitted to it, but determined

that they did not relate to the period prior to the ALJ’s decision, which issued on April 7, 2016.

R. 56. 3 The Appeals Council offered no explanation for this finding, see id., as is its prerogative,

see Meyer, 662 F.3d at 705 (“[N]othing in the Social Security Act or regulations promulgated

pursuant to it requires that the Appeals Council explain its rationale for denying review.”). Under

such circumstances, this Court must review the entire record, including the additional evidence,

to determine whether substantial evidence supports the ALJ’s underlying factual findings.

Meyer, 662 F.3d at 704; Riley v. Apfel, 88 F. Supp. 2d 572, 577 (W.D. Va. 2000). This can be a
3
    The medical records were nonetheless made a part of the Administrative Record. See R. 1–52.
                                                    24
difficult task where, as here, the Appeals Council did not explain why the additional evidence

did not render the ALJ’s “action, findings, or conclusion . . . contrary to the weight of evidence”

now in the record. See Riley, 88 F. Supp. 2d at 579–80.

        A federal court reviewing the Commissioner’s final decision is not permitted to make

factual findings or attempt to reconcile new evidence with conflicting and supporting evidence in

the record. See Meyer, 662 F.3d at 707. Courts instead maintain the appropriate balance by

reviewing the entire record to determine if there is a “reasonable possibility” that the additional

evidence would change the Commissioner’s final decision that the applicant is not disabled. See,

e.g., Brown v. Comm’r of Soc. Sec., 969 F. Supp. 2d 433, 441 (W.D. Va. 2013). Remand is

required where “the new evidence ‘is contradictory, presents material competing testimony, or

calls into doubt any decision grounded in the prior medical reports,’” Sherman v. Colvin, No.

4:13cv20, 2014 WL 3344899, at *10 (W.D. Va. July 8, 2014) (quoting Dunn v. Colvin, 973 F.

Supp. 2d 630, 642 (W.D. Va. 2013)), or where it undermines the ALJ’s factual findings and

rationale or fills an “evidentiary gap [that] played a role in [the ALJ’s] decision” to deny

benefits, Meyer, 662 F.3d at 707; cf. Jackson v. Astrue, 467 F. App’x 214, 218 (4th Cir. 2012)

(ordering remand where evidence submitted to, but not considered by, the Appeals Council

“contradict[ed] both the ALJ’s findings and underlying reasoning” for denying Jackson’s claim

and “reinforced the credibility of Jackson’s testimony”).

        Alla Z. submitted to the Appeals Council a treatment note from Dr. Oates dated

December 22, 2016, that stated, Alla Z.’s hernia “is now symptomatic enough that a further

attempt at repair is justified. . . . She will return in 1 to 2 months to reconsider repair.” R. 37. Dr.

Oates noted that Alla Z. had evidence of recurrent hernia in 2014, which was confirmed by CT




                                                   25
scan in August 2014, but that she was advised not to undergo another hernia repair at that time.

R. 38.

         This note undermines the ALJ’s finding that Alla Z. did not seek hernia treatment after

May 2013. The import of the treatment note, however, is that Alla Z.’s hernia had become

symptomatic by December 2016, eight months after the ALJ’s decision, but was not

symptomatic in August 2014 such that it warranted repair. The note also shows that Alla Z.

sought treatment only once between May 2013 and December 2015, thereby confirming the

substance of the ALJ’s determination that her treatment was not ongoing and included significant

gaps. Accordingly, although this evidence is not cumulative, it also is not material because it

does not present a reasonable possibility that the ALJ would have changed his decision. Rather,

the December 2016 treatment note shows that Alla Z.’s hernia symptoms worsened after the

relevant period.

         Alla Z. also submitted physical therapy notes from January 2017 that show a possible

worsening of knee pain. The notes document that her knee pain had previously improved with

physical therapy, but that it had returned. R. 41–42. These notes primarily show that Alla Z.’s

knee pain may have worsened many months after the ALJ’s decision. As such, they do not relate

to the relevant period and are not material.

         Lastly, Alla Z. submitted a few medical records with her brief to this Court. All of these

records except for one were already in the Administrative Record before the ALJ. The one new

record consists of a handwritten note from Dr. Witt stating that Alla Z.’s breast cancer and

resulting surgery and radiation caused chronic right breast pain that worsened with use of the

right arm and was permanent. ECF No. 12-2. Although the note is dated July 14, 2017, it could

relate back to the relevant period. Even so, the note is cumulative of other evidence, specifically



                                                 26
Dr. Witt’s December 2015 opinion that Alla Z.’s right breast pain prevented her from lifting

more than ten pounds or doing repetitive activities with her right arm. R. 1212. As previously

discussed, the ALJ provided sufficient reasons for discounting Dr. Witt’s December 2015

opinion. I find that those same reasons apply with equal force to her July 2017 opinion.

       Accordingly, none of the records submitted to the Appeals Council or with Alla Z.’s brief

amount to new evidence. If Alla Z. wishes to pursue her claim of disability based on these

additional records, she should file another application for disability.

                                           IV. Conclusion

       For the foregoing reasons, the Court finds that substantial evidence supports the

Commissioner’s final decision. Accordingly, the Court will GRANT the Commissioner’s motion

for summary judgment, ECF No. 14, AFFIRM the Commissioner’s final decision, and

DISMISS this case from the Court’s active docket. A separate order will enter.

       The Clerk shall send certified copies of this Memorandum Opinion to the parties.

                                               ENTER: September 30, 2018



                                               Joel C. Hoppe
                                               United States Magistrate Judge




                                                 27
